UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 99-4507

TERRANCE LAMONT MOORE,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at New Bern.
Malcolm J. Howard, District Judge.
(CR-98-13)

Submitted: July 31, 2000

Decided: August 16, 2000

Before WILKINS, MOTZ, and KING, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Edwin C. Walker, Acting Federal Public Defender, Stephen C. Gor-
don, Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Janice McKenzie Cole, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Terrance Lamont Moore appeals his criminal conviction for armed
bank robbery and using a firearm during and in relation to a crime of
violence in violation of 18 U.S.C.A. § 924(c)(1) (West 2000) and 18
U.S.C.A. §§ 2113(a), (d) (West Supp. 2000). We affirm.

Moore's counsel raises one issue on appeal--that the district
court's isolated comment that one law enforcement witness was testi-
fying to the truth, made in response to Defense questions as to which
side the officer was testifying for, constituted bias and impermissible
vouching for a witness so as to deprive Moore of a fair trial.

Because Moore's attorney raised no objection to this below, the
claim is reviewed for plain error. To establish plain error, Moore must
show: (1) there was an error; (2) the error was plain or clear under
current law; (3) the error affected substantial rights so as to prejudice
him; and (4) the error seriously affected the fairness, integrity, or pub-
lic reputation of the judicial proceedings. See United States v. Olano,
507 U.S. 725, 732 (1993).

In United States v. Gastiaburo, 16 F.3d 582, 589 (4th Cir. 1994),
this Court held that the failure to object to the district court's interfer-
ence and questioning of witnesses at trial precludes appellate review
with one exception: when the district court's comments are so preju-
dicial that they deny a party a fair trial. Moore is unable to establish
such a deprivation. Reviewing the entire trial transcript with an eye
toward the demeanor and conduct of the trial judge, the isolated
remark at issue appears to be just that--i.e. an isolated incident.

Moreover, as the Government notes, the court instructed the jurors
prior to trial that they were the sole triers of credibility and that it was
up to them to determine which witnesses to believe and which ones

                      2
not to believe. Likewise, as part of the jury instructions prior to delib-
eration, the court reminded the jurors that they should decide whether
they believed each witness. In giving this instruction the court specifi-
cally addressed the issue of law enforcement witnesses, stating that
the status of these witnesses did not mean that their testimony was
entitled to greater weight, and that it was legitimate for defense coun-
sel to attack the credibility of a law enforcement witness "on the
grounds that his or her testimony may be colored by a personal or
professional interest in the outcome of the case."

In light of these facts, we find that the challenged remark, viewed
in the context of the entire trial, did not suggest a belief by the court
that Moore was guilty and thus deny him of a fair trial.

In addition to the claims raised by counsel, Moore has moved to
file a pro se supplemental brief. We grant this motion. In this brief,
Moore contends that the Government engaged in several acts of pro-
secutorial misconduct before and during trial, including withholding
evidence from the grand jury, withholding evidence from the Defense
in violation of Brady v. Maryland, 373 U.S. 83 (1963), engaging in
improper cross-examination, and improperly vouching for its wit-
nesses. Moore also claims that the district court erred in denying the
jury's request, made after the close of evidence, to view a tatoo on
Moore's hand. Our review of these claims reveals them to be without
merit. Accordingly, we affirm Moore's conviction. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED

                     3